Case 7:18-cv-01223-KMK Document 79° Filed 07/13/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MYKOLA KOLOMIICHUK, on behalf of

himself and all others similarly situated,
No, 18-CV-1223 (KMK)

Plaintiff,
ORDER

“V-

TOWN SPORTS INTERNATIONAL
HOLDINGS, INC., ef al.,

Defendants.

 

 

United States District Judge:

Plaintiff Mykola Kolomiichuk (“Plaintiff”) brings this purported diversity Action against
Defendants Town Sports International Holdings, Inc. and Town Sports International, LLC
(jointly, “TSI” or “Defendants”), alleging several state law claims. (See generally First Am,
Compl. (“FAC”) (Dkt. No. 18).) Before the Court are Defendants’ Motion for Summary
Judgment, (see Not. of Mot. for Summ. J. (Dkt. No. 54)), and Plaintiff’s Motion for Class
Certification, (see Not. of Mot. for Class Cert. (Dkt. No. 69).

Plaintiff has asserted that “federal jurisdiction exists pursuant to 28 U.S.C.

§ 1332(d)(2)(A) as the amount in controversy exceeds the sum of $5,000,000, the number of
class members exceed 100, and any member of a class of plaintiffs is a non-citizen of a State of
New York and Defendants are a citizen of a State of New York.” (FAC 4 6.) However, 28
U.S.C. § 1332(d)(4) strips a court of such jurisdiction where, infer alia, Defendants and greater
than two-thirds of the members of all proposed plaintiff classes are citizens of the State in which

the action was originally filed. See 28 U.S.C. § 1332(d)(4).

 

 

 

 
Case 7:18-cv-01223-KMK Document 79 Filed 07/13/20 Page 2 of 2

Here, both Plaintiff and Defendants are citizens of New York State. (See FAC Jf 3-5.)
Additionally, Plaintiff seeks to bring suit on behalf of himself and others “who were charged by
TSI a monthly due in excess of the amount set forth in their membership agreement.” (FAC
33.) Plaintiff has alleged that Defendants operate “about 150 fitness clubs” under the names
New York Sports Clubs, Boston Sports Clubs, Washington Sports Clubs and Philadelphia Sports
Clubs, and that “over 100” of these operate as “New York Sports Clubs.” (FAC § 9-10.)

Accordingly, because the Court has an independent obligation to ensure its jurisdiction,
see Durant, Nichols, Houston, Hodgson & Cortese-Costa P.-C. v. Duponi, 565 F.3d 56, 62 (2d
Cir, 2009) (“If subject matter jurisdiction is lacking and no party has called the matter to the —
court’s attention, the court has the duty to dismiss the action sua sponte.”), the Parties are
directed to submit supplementary letter briefs by July 20, 2020 at 5 p.m., not to exceed five
pages, addressing the following questions:

1. Whether this case should, at this stage of the proceedings, be dismissed for lack of
jurisdiction;

2. Whether, if the Court determines that Plaintiff cannot adequately represent the
proposed non-New York classes, the case must then be dismissed for lack of
jurisdiction,

SO ORDERED.

DATED: July |S, 2020 i LA >
White Plains, New York ™
KENNETH M. KARASt

UNITED STATES DISTRICT JUDGE

 

 
